DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application claims the benefit of U.S. Provisional No. 62/833,959, filed 15 April 2019, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 13 April 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 4, 13, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-26 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 17 as representative, claim 17 recites: 
receiving, by at least one node of the plurality of layered nodes, a sample mass spectrometry data of a sample peptide, the sample mass spectrometry data comprising a plurality of coordinate data pairs representing m/z and intensity values of observed fragment ion peaks;
receiving, by the at least one node, a second coordinate data representing theoretical fragment ion peaks; 
comparing at least one of the observed fragment ion peak against at least one of the theoretical fragment ion peaks, by at least one convolutional and/or fully connected layer of the plurality of layered nodes; 
obtaining an input prefix representing a determined amino acid sequence of the sample peptide; 
outputting a probability measure for each candidate of a next amino acid; 
identifying a next amino acid based on a candidate next amino acid having a greatest probability measure based on the output of the artificial neural network and the sample mass spectrometry data; and 
updating the determined amino acid sequence with the next amino acid
These limitations recite certain methods of mathematical concepts, such as mathematical relationships or mathematical calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a probability measured for each candidate’s next amino acid. This represents a mathematical relationship or calculation and falls under certain methods of mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 17 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 17 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 17 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 17, taken individually or as a whole the additional elements of claim 17 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 17 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 17 do not add anything further than when they are considered individually.
In view of the above, representative claim 17 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 18-26 also do not integrate the abstract idea into a practical application. Notably, claims 18-26 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 18-26 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 18-26 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 18-26 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 18-26 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 1-16 appear to include similar subject matter as in claims 17-26 as discussed above. More specifically, independent claim 1 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 17-26 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-19, 21-24, and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Shan, Baozhen, et al (U.S. 20190018019 and known hereinafter as Shan).

As per claim 1, Shan teaches a computer implemented system for de novo sequencing of peptides from a sample mass spectrometry data using neural networks, the computer implemented system comprising:
a processor and at least one memory providing a plurality of layered nodes configured to form an artificial neural network for generating a probability measure for one or more candidates to a next amino acid in an amino acid sequence, the artificial neural network trained on known mass spectrometry data representing theoretical fragment ions peaks of known sequences differing in length and differing by one or more amino acids (e.g. Shan, see paragraphs [0016-0023], which discloses a system wherein the artificial neural network is further trained on a database of known peptide sequences, and wherein the plurality of layered nodes comprise: one or more layers comprising a convolutional neural network for identifying the presence of amino acids in the mass spectrometry spectrum data and generating one or more output vectors representing a list of amino acids present in the peptide and one or more layers comprising a recurrent neural network (RNN) for predicting the next amino acid by vector embedding the one or more output vectors, and for outputting the probability measure for each candidate next amino acid): 
wherein the plurality of layered nodes comprise at least one node configured to receive (e.g. Shan, see paragraphs [0025-0026], which discloses a plurality of layered nodes.): 
the sample mass spectrometry data comprising a plurality of coordinate data pairs representing m/z and intensity values of observed fragment ion peaks (e.g. Shan, see paragraphs [0026-0029], which discloses a sample mass spectrometry data comprising a plurality of coordinate data pairs), and
a second coordinate data representing the theoretical fragment ion peaks (e.g. Shan, see paragraphs [0110-0111], which discloses calculating as the sum of its amino acids’ masses and the corresponding terminal where each amino acid is appended to the prefix and the corresponding theoretical b- and y- fragment ions are identified.): 
wherein the plurality of layered nodes receives the sample mass spectrometry data as input (e.g. Shan, see paragraphs [0025-0026], which discloses a plurality of layered nodes.), the plurality of layered nodes comprising: 
at least one convolutional and/or fully connected layer for comparing at least one of the observed fragment ion peak against at least one of the theoretical fragment ion peaks (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.): and
the processor configured to: 
obtain an input prefix representing a determined amino acid sequence of the peptide (e.g. Shan, see paragraph [0111-0012], which discloses the input data to the ion-CNN is a prefix.),
identify a next amino acid based on a candidate next amino acid having a greatest probability measure based on the output of the artificial neural network and the sample mass spectrometry data (e.g. Shan, see paragraphs [0112-0115], which discloses identifying the next amino acid based on a candidate next amino acid having the greatest probability measure.); and 
update the determined amino acid sequence with the next amino acid (e.g. Shan, see paragraphs [0111-0120], which discloses updating the determined amino acid sequence.).

As per claim 17, Shan teaches a method for de novo sequencing of peptides from mass spectrometry data using a plurality of layered nodes configured to form an artificial neural network for generating a probability measure for one or more candidates to a next amino acid in an amino acid sequence, the method comprising:
receiving, by at least one node of the plurality of layered nodes (e.g. Shan, see paragraphs [0025-0026], which discloses a plurality of layered nodes.), a sample mass spectrometry data of a sample peptide, the sample mass spectrometry data comprising a plurality of coordinate data pairs representing m/z and intensity values of observed fragment ion peaks (e.g. Shan, see paragraphs [0026-0029], which discloses a sample mass spectrometry data comprising a plurality of coordinate data pairs);
receiving, by the at least one node, a second coordinate data representing theoretical fragment ion peaks (e.g. Shan, see paragraphs [0016-0023], which discloses a system wherein the artificial neural network is further trained on a database of known peptide sequences, and wherein the plurality of layered nodes comprise: one or more layers comprising a convolutional neural network for identifying the presence of amino acids in the mass spectrometry spectrum data and generating one or more output vectors representing a list of amino acids present in the peptide and one or more layers comprising a recurrent neural network (RNN) for predicting the next amino acid by vector embedding the one or more output vectors, and for outputting the probability measure for each candidate next amino acid); 
comparing at least one of the observed fragment ion peak against at least one of the theoretical fragment ion peaks, by at least one convolutional and/or fully connected layer of the plurality of layered nodes (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.); 
obtaining an input prefix representing a determined amino acid sequence of the sample peptide (e.g. Shan, see paragraph [0111-0012], which discloses the input data to the ion-CNN is a prefix.); 
outputting a probability measure for each candidate of a next amino acid (e.g. Shan, see paragraphs [0111-0120], which discloses updating the determined amino acid sequence.); 
identifying a next amino acid based on a candidate next amino acid having a greatest probability measure based on the output of the artificial neural network and the sample mass spectrometry data (e.g. Shan, see paragraphs [0112-0115], which discloses identifying the next amino acid based on a candidate next amino acid having the greatest probability measure.); and 
updating the determined amino acid sequence with the next amino acid (e.g. Shan, see paragraphs [0111-0120], which discloses updating the determined amino acid sequence.).

As per claims 2 and 18, Shan teaches the system of claim 1 and the method of claim 17, respectively, wherein the plurality of coordinate data pairs is a subset selected based on intensity (e.g. Shan, see paragraph [0019], which discloses a slice of intensity vector by subdividing the mass ranges).

As per claims 3 and 19, Shan teaches the system of claim 1 and the method of claim 17, respectively, wherein the plurality of layered nodes is configured for: 
identifying the difference in m/z between the observed fragment ion peaks and the theoretical fragment ion peaks (e.g. Shan, see paragraphs [0056-0058], which discloses de novo sequencing is an assignment of peptide fragment ions from a mass spectrum, where an amino acid is determined by two fragment ion peaks in a mass spectrum); 
identifying a matching theoretical fragment ion peak to the at least one observed fragment ion peak by constraining the difference (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.); and 
outputting the amino acid sequence corresponding to the at least one observed fragment ion peak (e.g. Shan, see paragraphs [0111-0120], which discloses updating the determined amino acid sequence.).

As per claims 5 and 21, Shan teaches the system of claim 4 and the method of claim 20, respectively, wherein c is between 70 and 120 (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.).

As per claims 6 and 22, Shan teaches the system of claim 5 and the method of claim 21, respectively, wherein c is about 100 (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.).

As per claim 7, Shan teaches the system of claim 1, wherein the plurality of layered nodes comprise at least one convolutional layer for comparing the observed fragment ion peak against the theoretical fragment ion peak (e.g. Shan, see paragraphs [0110-0111], which discloses calculating as the sum of its amino acids’ masses and the corresponding terminal where each amino acid is appended to the prefix and the corresponding theoretical b- and y- fragment ions are identified.).

As per claim 8, Shan teaches the system of claim 7, comprising three one-dimensional convolutional layers, a pooling layer, and three fully connected layers (e.g. Shan, see paragraphs [0110-0115] which discloses the combined intensity profile of the fragment ions then flows through a convolutional neural network, called ion-CNN.).

As per claims 9 and 23, Shan teaches the system of claim 1 and the method of claim 17, respectively, wherein the artificial neural network is further trained on a database of known peptide sequences; and 25 wherein the plurality of layered nodes comprise: 
one or more layers comprising a first neural network for identifying amino acid sequences corresponding to the observed fragment ion peaks and generating one or more output vectors representing the amino acid sequences (e.g. Shan, see paragraphs [0019-0022], which discloses one or more layers comprising a first neural network); and 
one or more layers comprising a recurrent neural network (RNN) for predicting the next amino acid by vector embedding the one or more output vectors, and for outputting the probability measure for each candidate next amino acid (e.g. Shan, see paragraphs [0019-0022], which discloses one or more layers, one or more output vectors comprising a first neural network).

As per claim 10, Shan teaches the system of claim 9, wherein the one or more layers comprising the first neural network is trained with T Net™ (e.g. Shan, see paragraphs [0019-0022], which discloses one or more layers comprising a first neural network).

As per claim 11, Shan teaches the system of claim 9, wherein the one or more layers of the plurality of layered nodes comprising the RNN is a long short-term memory network (LSTM) (e.g. Shan, see paragraph [0020], which discloses one or more layers of the plurality of layered nodes comprising the RNN is an LSTM).

As per claims 12 and 24, Shan teaches the system of claim 11 and the method of claim 23, respectively, wherein the LSTM is initialized with an embedding matrix to represent the sample mass spectrometry data (e.g. Shan, see paragraph [0020], which discloses one or more layers of the plurality of layered nodes comprising the RNN is an LSTM).

As per claim 14, Shan teaches the system of claim 1, comprising a mass spectrometer configured to generate a sample mass spectrometry data of 4 peptide (e.g. Shan, see paragraph [0020], which discloses one or more layers of the plurality of layered nodes comprising the RNN is an LSTM):

As per claim 15, Shan teaches the system of claim 1, wherein the second coordinate data comprises data pairs representing m/z and intensity values of the theoretical fragment ion peaks (e.g. Shan, see paragraphs [0016-0019], which discloses a second coordinate data comprising a data pair).

As pers claim 16 and 26, Shan teaches the system of claim 1 and the method of claim 17, respectively, wherein the plurality of layered nodes comprises at least one fully-connected layer for identifying: 
a) a fragment ion peak corresponding to a sequence that is one amino acid longer than the determined amino acid sequence (e.g. Shan, see paragraphs [0016-0019], which discloses a second coordinate data comprising a data pair), 
by fitting a plurality of candidates to a) against the sample mass spectrometry data, and for outputting the probability measure for each corresponding candidate neo amine acid (e.g. Shan, see paragraphs [0016-0019], which discloses a second coordinate data comprising a data pair).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 14, 2022